OMB APPROVAL OMB Number:3235-0416 Expires: March 31, 2007 Estimated average burden Hours per response 182 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [xx] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 [ ]⁪ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-143672 PACIFIC SOFTWARE, INC. (Exact name of small business issuer as specified in its charter) Nevada 41-2190974 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6517 GERKE PLACE, NANAIMO A1 V9V1V8 (Address of principal executive offices) 250-246-6258 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issues (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xxNo ⁪ Indicate by check mark whether the registrant is a shell company (as defined in Rule 13b-2 of the Exchange Act). YesNo xx⁪ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ⁪No ⁪ APPLICABLE ONLY TO CORPORATE ISSUES State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of February 14,2008, the Company had 4,049,000 shares of $0.001 par value common stock issued and outstanding. Transitional Small Business Disclosure Format (Check one): Yes ⁪No xx SEC2334(9-05)Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 PACIFIC SOFTWARE, INC. (A Development Stage Company) TABLE OF CONTENTS Part I Financial Information Balance Sheets – December 31, 2007(Unaudited) Page4 and September 30, 2007 Statements of Operations (Unaudited) for thePage5 Three Months Ended December 31, 2007 and 2006 Statements of Cash Flows (Unaudited) for the Page 6 Three Months Ended December 31, 2007 and 2006 Notes to the Condensed Financial StatementsPages7-8 Item 2.
